DETAILED ACTION
Response to Amendment
1.	Applicant’s amendment and response, submitted June 10, 2021, has been reviewed by the examiner and entered of record in the file.  Accordingly, claims 1, 5, 9-11, 15, and 17-20 are amended, claims 4, 6, 13, 21 and 22 have been cancelled, and claims 23-25 are newly added.  
	Claims 1-3, 5, 7-12, 14-20 and 23-25 are present in the application. 
Status of the Claims
2.	Applicant previously elected to pursue the species of (1) a ferric trimaltol capsule with no coating; (2) treating colorectal cancer/tumor; (3) additional therapy of chemotherapy; and (4) oral administration.
3.	As such, claims 10, 11 and 17-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. 
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Previous Claim Rejections - 35 USC § 112(a)
5.	Claims 1-9 and 12-16 were previously rejected under 35 U.S.C. 112(a) as lacking enablement for the prevention of any/all gastrointestinal cancer(s) or gastrointestinal tumor(s).
	Upon further consideration of Applicant’s amendment to claim 1, wherein the term prevention has been deleted from the claim, the previous enablement rejection is withdrawn.
Previous Claim Rejections - 35 USC § 112(b)

6.	Claim 15 was previously rejected under 35 U.S.C. 112(b) as being indefinite for reciting a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation.  
	Upon further consideration of Applicant’s amendment to claim 15, wherein the narrower ranges/limitations have been deleted from the claim, the previous indefiniteness rejection is withdrawn.

Previous Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-8 and 13 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Tumor Biol 2016) in view of Yasumoto et al (Anticancer Research 2004).
	Claims 4, 6 and 13 have been cancelled.  Claims 23-25 are newly added.
	Thus, claims 1-3, 5, 7, 8 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (Tumor Biol 2016) in view of Yasumoto et al (Anticancer Research 2004).
	Claim 1 is directed to the treatment of a gastrointestinal cancer or gastrointestinal tumor in a subject, (more specifically a colorectal cancer or tumor, a small bowel cancer or tumor, or upper gastrointestinal cancer or tumor (claim 7), even more specifically a tumor of the colon and/or rectum and/or stomach (claim 8)), comprising orally (claim 5) administering to said subject (more specifically a human (claim 2) or an animal (claim 3)) a ferric trimaltol composition. Claims 23-25 limit the dosage of the composition.
	Kim et al discuss the anticancer effects of iron chelators on gastric cancer, in particular wherein deferoxamine (DFO) and deferasirox (DFX) each demonstrate significant antiproliferative activity in human gastric cancer cell lines (please see the Abstract), specifically each of DFO and DFX demonstrate potent cytotoxic effects and induce apoptosis in the human gastric cancer cell lines AGS, SNU16, MKN45 and SNU638, i.e. “iron chelators DFO or DFX (20 μM) significantly inhibited gastric cancer cell growth by 50 %. These results demonstrate that iron chelators have antiproliferative effect in gastric cancer cells,” (see page 9711, column 2, lines 9-12, and the last paragraph in column 2 of the same page; and see Figures 1a and 1b on page 9712). Kim et al teach dosages of from 0-100 M DFO or DFX in Figures 1a and 1b on page 9712. It would have been obvious to use the starting points of from 0-100 M as disclosed by Kim et al and optimize this dosage amount in composition for treating gastric cancer cell lines with a reasonable expectation of success.  Furthermore, the optimization of result effect parameters (e.g., dosage range) is obvious as being within the skill of the In re Boesch, 205 USPQ 215 (CCPA 1980). It is also noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization with a reasonable expectation of success.
	As such, Kim et al teach the potent antitumor effects of the iron chelators DFO and DFX in human gastric cancer cell lines and suggest the application of iron chelators in gastric cancer therapy (see page 9717, column 2, last paragraph), but do not disclose wherein the iron chelator is ferric trimaltol.
	Yet, Yasumoto et al discuss the cytotoxic activity of hydroxyketone chelators on human tumor cell lines, in particular the antitumor activity of HK3 (maltol), and wherein Fe3+ (ferric iron) modifies the activity of HK3 (please see Abstract), i.e. “the cytotoxicity of HK3 was enhanced in the presence of Fe3+, possibly by a chelation with Fe3+,” (please see the third full paragraph in column 1 on page 759).  Yasumoto et al demonstrate cytotoxicity and antitumor effects of Fe3+ HK3 (ferric trimaltol) in Table II on page 759.
	As such, one of ordinary skill in the art would be motivated to modify the teaching of Kim et al by substituting the known iron chelator ferric trimaltol for DFO or DFX in the treatment of a gastric cancer or tumor, with a reasonable expectation of success.  One skilled in the art would expect ferric trimaltol to have similar iron chelation activity to DFO and/or DFX in view of the teaching of Yasumoto et al, and 
	And, as noted by the court in In re Font, 675 F.2d 297 (CCPA 1982), an express suggestion to substitute one equivalent component (i.e., an equivalent iron chelator) for another is not necessary to render such substitution obvious. In the instant case, (1) the prior art element of Yasumoto et al performs the function specified in the claim with only insubstantial differences; (2) the claimed component (i.e. ferric trimaltol) and its function was known in the art; (3) a person of ordinary skill in the art would have recognized the interchangeability of the elements and could have substituted one known element for another; and (4) the results of the substitution would have been predictable.
	
9.	Claims 9 and 14-16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al (Anticancer Research 2004), in view of Kim et al  (Tumor Biol 2016), as applied to claim 1, above, and further in view of Schweiger et al, (WO 2015101971 A1), cited on Applicant’s IDS of August 31, 2020.
	Claim 1 is addressed in detail in the rejection above.
	Claim 9 limits wherein the composition is formulated as a tablet or capsule (more specifically a capsule).  Claim 14 limits wherein the subject is anemic or iron deficient or at risk of being anemic or iron deficient.  
	As further recited by claims 15-16:
	(a)	Wherein the composition comprises 3-201 mg/dose of iron as ferric maltol 		(claim 15); (applying the broadest reasonable interpretation, 				in view of the 35 USC 112(b) rejection above), and
claim 16).
	Kim et al in view of Yasumoto et al suggest the administration of a composition comprising the iron chelator ferric trimaltol in gastric cancer therapy, but do not teach wherein the composition is in the form of a capsule, or the recited dosage amount and frequency, or wherein the subject is anemic or iron deficient (or at risk thereof),
	Yet, Schweiger et al discuss the dosage regimen of ST10 (ferric trimaltol) in patients suffering from iron deficiency, with or without anemia, wherein ST10 is administered orally as a 30 mg preparation, which is within the scope of 3-201 mg/dose as required by claim 15 (see page 4, lines 6-10).  Schweiger et al teach that the ST10 preparation may be administered as a capsule (see page 6, lines 3-4), which may be administered once or twice daily to a mammal, preferably a human (see page 6, lines 19-23).
	Thus it would be obvious to administer the recited iron chelator orally, in the form of a capsule, to a subject who is anemic or iron deficient or at risk of being anemic or iron deficient.  Specifically, one of ordinary skill in the art would expect an improvement in hemoglobin levels upon administration of ferric trimaltol, as identified by Schweiger et al. Therefore one of ordinary skill in the art would have been guided by the prior art to use the invention as claimed in the treatment of gastrointestinal cancer or tumor, with a reasonable expectation of success. 
	
10.	Claim 12 was previously rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al (Anticancer Research 2004), in view of Kim et al  (Tumor Biol 2016), as applied to claim 1, above, and further in view of Weitz et al, (Lancet 2005).
	 Claim 1 is addressed in detail in the rejection above.
	Claim 12 limits wherein the composition is administered in combination with surgery, radiation therapy, chemotherapy, immunotherapy and/or natural product therapy (more specifically, chemotherapy).
	Kim et al in view of Yasumoto et al suggest the administration of a composition comprising the iron chelator ferric trimaltol in gastric cancer therapy, but do not teach combination therapy with chemotherapy. 
	Yet, Weitz et al teach that chemotherapy (adjuvant and/or palliative) in patients with colorectal cancer improves survival and quality of life.  Therefore, it would be obvious to one skilled in the art to administer chemotherapy in conjunction with an iron chelator for the treatment of a gastrointestinal cancer or tumor in a subject in need thereof.
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  Furthermore, 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art 

Applicant’s Traversal
11.	Applicant traverses the obviousness rejection, arguing that Kim merely discloses that iron chelators deferoxamine (DFO) and deferasinox (DFX) have antitumour activity in human gastric cell lines AGS, SNU-638, MKN45 and SNU16. Applicant argues that Yasumoto teaches away from employing the hydroxyketone chelator maltol in human oral squamous cell carcinoma (HSC-2) and human promyelocytic leukemia (HL-60) cell lines, since cytotoxicity was increased in the presence of ferric chloride (FeCl3), possibly by chelation to ferric ions.  
	Applicant contends that the examiner’s analysis is factually flawed, since Yasumoto “actually teaches that (a) the chelator maltol does not have any cytotoxicity effect on human oral squamous cell carcinoma (HSC-2) and human promyelocytic leukemia (HL-60) cell lines, and (b) that maltol (HK3) 'was toxic in a dose-dependent manner in neuroblastoma cell lines (see page 759, left hand column) in contrast to its lack of effects on HL-60 cells, which in any event differ from the gastrointestinal cells which are presently claimed. They are also not comparable to the cells of Kim.”
	Applicant argues that one skilled in the art would know that maltol would not be cytotoxic to cancer cells from Yasumoto's work, and that one would not be able to predict whether gastrointestinal cancers would respond to the same drugs as carcinomas or leukemias. 
	Applicant notes that in the instant case the inventors showed (see Figures 1-3) that maltol reduced the proliferation Caco-2 human epithelial colorectal 
	Applicant contends that Yasumoto teaches away from the presently claimed methods, since one of skill in the art would not contemplate using maltol given that it was demonstrated to have no cytoxicity against the cancer cell lines tested, and since Yasumoto was looking at cytotoxicity in cancer cell lines that are not gastrointestinal. 

Response to Arguments
12.	Applicant's arguments filed June 10, 20201 have been fully considered but they are not persuasive.
	In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Kim et al is relied upon for disclosing the antitumor effects of the iron chelators DFO and DFX in human gastric cancer cell lines, while Yasumoto et al is relied upon for suggesting the anticancer effects of the chelator ferric trimaltol.
	Regarding Applicant’s argument that Yasumoto et al teach away from the claimed invention, the examiner refers to MPEP 2141.02 VI, Allied Erecting v. Genesis Attachments, 825 F.3d 1373,1381,119 USPQ2d 1132,1138 (Fed. Cir. 2016) ("Although modification of the movable blades may impede the quick change functionality disclosed by Caterpillar, ‘[a] given course of action often has simultaneous advantages and disadvantages, and this does not necessarily obviate motivation to combine,’" (quoting Medichem, SA. v. Rolabo, S.L., 437 F.3d 1157,1165, 77 USPQ2d In re Fulton, 391 F.3d 1195,1201,73 USPQ2dii4i, 1146 (Fed. Cir. 2004). 
	Regarding Yasumoto et al, the examiner notes that conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  In this case, the examiner agrees that Yasumoto et al 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
teach that HK3 (maltol) “did not show cytotoxicity against HSC-2 and HL-60 cells,” however Yasumoto et al continue: “although the cytotoxicity of HK3 against HL-60 and HSC-2 cells was significantly increased by the addition of Fe3+ (Table II),” [emphasis added]. Yasumoto et al state that by itself, HK3 (maltol) is relatively non-toxic to cancer cells, however its cytotoxicity is enhanced by chelation with Fe3+ (see at page 759, left column, last full paragraph).  Table II demonstrates the effects of Fe3+ on the cytotoxicity of HK1 and HK3 against HSC-2 and HL-60 cells: 

    PNG
    media_image2.png
    376
    550
    media_image2.png
    Greyscale

wherein by itself, HK3 (maltol) does not show cytotoxicity (CC50 value is >200 for each cell line); however, the addition of 0.25 mM Fe3+ significantly enhances the cytotoxicity of HK3 such that Fe3+ HK3 (ferric trimaltol) is in fact more cytotoxic than HK1 (CC50 is 34.2 against HSC-2 and 26.7 against HL-60, vs CC50 values of 70.0 and 103 for HK1).
	Thus, one skilled in the art would have a reasonable expectation of success in modifying the teaching of Kim et al by administering the iron chelator Fe3+ HK3 (ferric trimaltol) for the treatment of a gastrointestinal cancer or tumor in a subject in need thereof. 
	As such, the prima facie case of obviousness is maintained.

	The examiner contacted Applicant’s attorney, Steven L. Highlander, on August 31, 2021, to propose an examiner’s amendment incorporating into claim 1 the dose of ferric trimaltol required for greater than 50% inhibition of proliferation of gastric cancer cell lines Caco2 (demonstrated in Figure 1: dose of at least 34.5 mg), Hutu80 (Figure 2: dose of at least 38.3 mg) and HT29 (Figure 3: dose of at least 86.23 mg), but did not receive confirmation from Applicant.
Conclusion
18.	Claims 1-3, 5, 7-12, 14-20 and 23-25 are present in the application.  Claims 10, 11 and 17-20 are presently withdrawn.  Claims 1-3, 5, 7-9, 12, 14-16 and 23-25 are rejected.  No claim is currently allowable.
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611